Citation Nr: 1603603	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to November 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2014 and August 2015, the Board remanded the matters for additional development.  


FINDINGS OF FACT

1.  A right knee disability was not manifested in service and the Veteran's current right knee disability is not shown to be related to an injury, disease, or event in service.

2.  A left knee disability was not manifested in, and is not shown to be related to, the Veteran's service, or to have been caused or aggravated by a service-connected disability.   


CONCLUSIONS OF LAW

1.  Service connection for right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in October 2009, March 2012, and August 2015.  VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  Prejudice from a notice error is not alleged.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  Pursuant to the Board's July 2014 correspondence in September 2014 asked the Veteran to identify the providers of all evaluations or treatment he received for his knee disability since his separation from service in November 2005, and in particular private providers who treated him in October 2006 and July 2007.  He did not respond.  The AOJ attempted to secure records of his alleged treatment at the Philadelphia, Pennsylvania VA Medical Center (VAMC) since November 2010 and at the Fort Dix, New Jersey VA Community Based Outpatient Clinic, since November 2005.  Ultimately, in September 2014, it was established that no such records are available.  The RO arranged for a VA examination in October 2014.  In August 2015 the Board found the October 2014 VA examination report inadequate and remanded the matter for an addendum, medical advisory opinion.  August and November 2015 addendum opinions are now associated with the record.  The October 2014 examination report and the addendum opinions cumulatively are adequate for rating purposes, as they include all necessary findings and the opinions offered reflect familiarity with the Veteran's medical history, and include rationale that is supported by citation to factual evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The medical evidence of record is sufficient to decide the claim addressed on the merits.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2013 Travel Board hearing, the undersigned identified the issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, including that there must be evidence of the claimed disability and of a nexus to service.  The Veteran's testimony reflects that he is aware of what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that the mandates of Bryant are satisfied.

Legal Criteria and Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current claimed disability and the disease or injury incurred or aggravated in-service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran claims that his right knee disability had its onset in service, and was treated within one year following separation, and that he has a left knee disability that is secondary to his right knee disability.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to a right or left knee disability.  

An October 2010 VA primary care note shows that for the past couple of years a prominence had been noted on the Veteran's lateral upper knee cap.  There was no acute injury.  The diagnosis was right patellar instability.  A November 2010 VA treatment note shows he had right knee joint pain.  

At the October 2013 Travel Board hearing, the veteran testified that he first noticed a small growth on his right knee in service while he was playing flag football.  Because it was small at the time, he did not seek treatment.  However, it grew to the point that it "rides under" the kneecap every time he stepped and when he extended the leg.  He stated that the knee had been a "very big problem" since his separation from service.  He testified that within one year following his service discharge he received treatment at Fort Dix, including for knee complaints.  Regarding the left knee, he testified that the "left knee basically comes from favoring the right knee, and possibly going up and down.  But it's just more dull pain in that, and there's nothing[.]"

On October 2014 VA examination, the Veteran asserted he has a right knee problem, but denied having a left knee problem.  He related that he did not seek care for his right knee in service.  He currently had episodic right knee pain with crepitus and no limitations.  October 2014 right knee x-rays showed no significant degenerative changes; an exostosis was seen along the anterolateral distal femoral metaphysis (possibly interfering with patellar motion).  The diagnosis was right patellar instability.  The examiner noted that the Veteran's present knee condition is less likely as not related to his active duty service.  The examiner noted that while the Veteran reported having additional medical evidence he had not forwarded it, and therefore the opinion was based on the information available (which did not support the Veteran's claim).  

In an August 2015 addendum opinion the physician who conducted the October 2014 VA examination noted he reviewed available records in conjunction with a telephone interview with the Veteran.  The Veteran reported that he complained of knee pain in the 2004-2005 time frame.  The provider opined that the right knee disability was less likely than not (less than 50% probability) incurred in or caused by the Veteran's service.  The examiner explained that the Veteran's STRs and separation examination report are silent for right knee complaints, and that there was no record of postservice knee complaint until 2010, approximately 5 years post service separation.  The examiner also opined that inasmuch as the veteran's right knee was not related to his service, his asserted secondary service connection theory of entitlement to service connection for a left knee disability had not basis in the factual record-no applicability.

In another addendum (in November 2015) the VA examiner noted that he reviewed the Veteran's record and hearing testimony.  He reiterated that the Veteran's STRs are silent for knee complaints, and medical records, of an alleged postservice visit for knee complaints in 2006 had not been found.  He noted that the first medical f record concerning the Veteran's right knee is dated in 2010, when the Veteran reported a couple year history of a knee prominence (placing the initial finding in 2008, i.e., 3 years postservice).  He noted that in the absence of any new evidence his opinion was unchanged from that stated in August 2015.  

Analysis  Right Knee

It is not in dispute that the Veteran has a right knee disability; right patellar instability is diagnosed.  However, as a right knee disability was not manifested in service, service connection on the basis that the disability became manifest in service, and persisted, is not warranted.  At the October 2013 hearing, apparently to support a continuity of complaints theory of a nexus between his right knee disability and service, the Veteran stated that his knee had been a problem since his separation from service and that he had received treatment for knee complaints at Fort Dix within one year following service.  However, no records of such early postservice treatment have been located.  Furthermore, his accounts are contradicted by contemporaneous data, including that his STRs are silent any right knee complaints, and that in the earliest documented postservice clinical notation of a right knee complaint the Veteran indicated he first noticed the knee pathology a couple of years prior (3 years postservice).   

What remains then is whether in the absence of manifestation of chronic right knee disability in service and continuity since, the current right knee disability may somehow otherwise be etiologically related to the Veteran's service.  That is a medical question, and the only competent medical evidence in the matter is in report of the VA examination and addendum opinions cited above, all of which are against the Veteran's claims.  The examiner, a medical professional, provided rationale that cited to the factual record and reflects familiarity with the entire record.  The Board finds the opinions to be very probative evidence in this matter, and in the absence of competent evidence to the contrary, persuasive.   

The Veteran's own opinion in this matter is not competent evidence.  He is a layperson, and does not cite to supporting factual data, medical opinion or medical literature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disability.  Therefore, the benefit-of-the-doubt doctrine does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

It is not shown nor alleged that a left knee disability is somehow directly related to the Veteran's service.  [It is also not clear that there is pathology underlying the Veteran's left knee complaints, i.e., that he actually has a left knee disability.]  The Veteran's stated theory of entitlement to service connection for a left knee disability is one of secondary service connection, that a left knee disability was caused by his right knee disability.  
A threshold legal requirement for substantiating a secondary service connection claim is that there must be an already service-connected disability which has caused or aggravated the disability for which secondary service connection is sought.  See 38 C.F.R. § 3.310.  Here, the decision above denies service connection for a right knee disability, the disability which is alleged to have caused the claimed left knee disability.  Accordingly, the threshold legal requirement in not met, and the claim of secondary service connection for a left knee disability lacks legal merit.  Hence, the appeal in the matter must be denied.   Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability, claimed as secondary to a right knee disability, is denied.


____________________________________________
George R Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


